Citation Nr: 0605212	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-11 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic right 
elbow disorder.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was remanded by the Board in October 2004 to 
schedule a hearing.  The veteran testified before the 
undersigned Veterans Law Judge in September 2005.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for arthritis 
of the hands is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The remaining 
issues are ready for disposition.  


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic right elbow disorder 
or of symptoms consistent with hearing loss.

2.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of a chronic right elbow 
disorder or of hearing loss disability.


CONCLUSIONS OF LAW

1.  A chronic right elbow disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A hearing loss disability was not incurred in or 
aggravated by the veteran's military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Significantly, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  



Chronic Right Elbow Disorder

At the hearing before the Board in September 2005, the 
veteran testified that he had an episode of tendonitis of his 
right elbow during active duty.  He related that his arm and 
elbow now hurt sometimes but he was told that there was 
nothing that could be done about it.  He stressed that his 
main concern was when he got old and had more difficulty 
moving around but that he was still fully functioning but was 
living with pain in the morning.  He denied any increase in 
his right elbow symptoms since his last VA examination.

Service medical records show one instance of complaint 
referable to the right elbow in December 1998 and a history 
of pain in the elbow (unspecified side) off and on for the 
past five to six years on examination in October 1999.  The 
records also show treatment for, among other things, low 
back, left ankle, knees, shoulders, and a head injury, which 
have all been service-connected; however, there is no 
indication of chronic right elbow tendonitis during his 
period of active duty.  

Moreover, service medical examinations dated in July 1980 
(entrance), May 1982, March 1993, October 1999, and May 2000 
(separation) show a normal clinical evaluation of the 
veteran's upper extremities.  Therefore, there is no evidence 
of a chronic right elbow disability during the veteran's 
military service.

Next, and significantly, there is no current diagnosis 
related to a right elbow disorder or any symptoms reasonably 
attributed thereto.  Of note, in a December 2000 VA 
examination, undertaken three months after the veteran's 
discharge, he reported that he had no history of a right 
elbow injury and did not experience pain or discomfort of the 
right elbow.  There was no diagnosis made with respect to a 
right elbow disorder.

Similarly, outpatient treatment records are negative for 
complaints of a right elbow disorder.  A review of the 
medical evidence shows that the veteran has been treated for 
ear pain and low back pain; however, the records reflect no 
complaints of, treatment for, or diagnosis related to a right 
elbow disorder.  Moreover, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not 
constitute a disability for which service connection can be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The Board has also carefully considered the veteran's 
statements that his right elbow complaints started during 
military service.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

His assertions are of little probative value in light of the 
other objective evidence of record showing no evidence of a 
chronic right elbow disorder during service and no current 
diagnosis related to the right elbow.  He lacks the medical 
expertise to offer an opinion as to the existence of chronic 
disabilities, as well as to medical causation of any current 
disability.  Id.  

In sum, a chronic right elbow disorder is not shown in 
service or thereafter.  Therefore, the claim for service 
connection is denied.

Hearing Loss Disability

In addition to the laws and regulations cited above, service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria.  38 C.F.R. § 3.385 (2005).  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his inservice exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

At the hearing before the Board, the veteran acknowledged 
that his hearing was not that bad but was not as good as it 
used to be because of his age.  He complained of difficulty 
understanding background noises, described as holding a sea 
shell up to his ears and hearing muffled sounds.  He further 
testified that his hearing was essentially unchanged since 
his last VA examination.

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a hearing loss disability.  In 
the May 2000 separation examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
10
LEFT
5
5
10
10
15

These findings do not meet pure tone criteria for impaired 
hearing for VA compensation purposes under 38 C.F.R. § 3.385 
(2005).  As such, the Board finds no evidence of a chronic 
hearing loss disability during the veteran's period of active 
duty.  

Similarly, post-service medical evidence does not show 
hearing loss.  Specifically, on an authorized audiological 
evaluation in December 2000, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
10
5
20
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was "normal hearing," bilaterally.  As there 
is no current diagnosis of hearing loss, the claim is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in February 2001, prior to the initial adjudication of the 
claims, and again in March 2005.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  He was notified of the need to give to VA any 
evidence pertaining to his claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the March 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in September 
2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in December 2000.  He 
has testified that there has been no change in his conditions 
since that time. As such, the available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for a right 
elbow disorder is denied.

The claim for entitlement to service connection for a hearing 
loss disability is denied.


REMAND

With respect to the remaining claim of entitlement to service 
connection for arthritis, the Board finds that a remand is 
needed.  The veteran originally filed a claim for, among 
other things, arthritis.  In a December 2000 VA examination, 
he complained of stiffness of his hands.  He associated the 
stiffness and problems with his hands to frostbite injuries 
during military service.  While X-rays were obtained for 
other anatomical areas, no X-rays were taken of his hands.  
The final diagnoses included a history of frostbite to hands 
with residual cold sensitivity, but no assessment was made 
with respect to arthritis.

The claim for arthritis was denied on the basis that no 
arthritis was shown in service.  Subsequently, a claim for 
cold injury residuals was separately denied on the basis that 
the December 2000 diagnosis was based on a history provided 
by the veteran and there was no evidence of frostbite 
exposure during active duty.  At the more recent hearing 
before the Board, the veteran again associated his complaints 
related to his hands with arthritis and cold injury 
residuals.  

At this juncture, the Board is of the opinion that a remand 
is needed to clarify whether there is an association between 
the veteran's complaints of stiffness in his hands, 
arthritis, and/or cold injury residuals, and if his condition 
is related to military service.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
related to the claim on appeal from the 
Central Texas VA HCS from July 2004 to 
the present.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
for a medical opinion regarding the 
relationship between his hand complaints 
and active military duty.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

Specifically, the examiner is requested 
to express an opinion as to the 
following:

*	The examiner is asked to assess 
whether the veteran's hand 
symptomatology is consistent with 
arthritis and/or cold injury 
residuals.
*	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's complaints related to 
stiffness in his hands had their onset 
during service or are in any other way 
causally related to service?
*	The examiner should indicate the 
degree to which the opinions are based 
upon the objective findings of record 
as opposed to the history as provided 
by the veteran.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and the representative, if one is 
appointed, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations, not previously 
provided, considered pertinent to the 
issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


